CAE Inc. Consolidated Financial Statements Management’s Report on Internal Control Over Financial Reporting 1 Report of Independent Registered Public Accounting Firm 2 Consolidated Financial Statements Consolidated Statement of Financial Position 3 Consolidated Income Statement 4 Consolidated Statement of Comprehensive Income 5 Consolidated Statement of Changes in Equity 6 Consolidated Statement of Cash Flows 7 Notes to the Consolidated Financial Statements Note 1 – Nature of Operations and Summary of Significant Accounting Policies 8 Note 2 – Changes in Accounting Policies 19 Note 3 – Business Combinations 20 Note 4 – Accounts Receivable 21 Note 5 – Inventories 22 Note 6 – Property, Plant and Equipment 22 Note 7 – Intangible Assets 23 Note 8 – Other Assets 24 Note 9 – Accounts Payable and Accrued Liabilities 24 Note 10 – Contracts in Progress 25 Note 11 – Provisions 25 Note 12 – Debt Facilities 26 Note 13 – Government Participation 27 Note 14 – Employee Benefit Obligations 28 Note 15 – Deferred Gains and Other Non-Current Liabilities 32 Note 16 – Income Taxes 32 Note 17 – Share Capital, Earnings per Share and Dividends 34 Note 18 – Accumulated Other Comprehensive Income 35 Note 19 – Employee Compensation 35 Note 20 – Impairment of Non-Financial Assets 35 Note 21 – Other Gains – Net 36 Note 22 – Restructuring, Integration and Acquisition costs 36 Note 23 – Finance Expense – Net 36 Note 24 – Share-Based Payments 37 Note 25 – Supplementary Cash Flows Information 40 Note 26 – Contingencies 41 Note 27 – Commitments 41 Note 28 – Capital Risk Management 42 Note 29 – Fair Value of Financial Instruments 42 Note 30 – Financial Risk Management 45 Note 31 – Operating Segments and Geographic Information 50 Note 32 – Related Party Relationships 52 Note 33 – Related Party Transactions 54 Consolidated Financial Statements Management’s Report on Internal Control Over Financial Reporting Management of CAE is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f), 15d-15(f) under the Securities Exchange Act of 1934). CAE’s internal control over financial reporting is a process designed under the supervision of CAE’s President and Chief Executive Officer and Chief Financial Officer to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Company’s consolidated financial statements for external reporting purposes in accordance with IFRS, as issued by the International Accounting Standards Board (IASB). As of March31,2017, management conducted an assessment of the effectiveness of the Company’s internal control over the financial reporting based on the framework and criteria established by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) on Internal Control – Integrated Framework (2013 Framework). Based on this assessment, management concluded that the Company’s internal control over financial reporting as of March31,2017 was effective. M. Parent S.
